This is an appeal from a judgment and order of the district court of Major county, overruling the objection to the confirmation of sheriff's sale under judgment of foreclosure and confirming said sale. Defendants in error, defendants below, and purchasers at sheriff's sale under judgment of foreclosure in an action brought by plaintiff in error as plaintiff below, filed motion to confirm the sale, and plaintiff in error filed objection to the confirmation of sale, praying that the said sale be vacated, set aside, and held for naught, on account of inadequacy of the bid and unavoidable casualty preventing the plaintiff in error from attending the sale. Since the filing of the petition in error and case-made in this court, and briefs by both plaintiff in error and defendants in error, the defendants in error have filed herein confession of error and consent that said cause be reversed and remanded to the trial court, with directions, as prayed for by the plaintiff in error.
The authorities cited in the brief of plaintiff *Page 6 
in error reasonably support the propositions relied upon. In Holmes v. Board of County Commissioners of Osage County,132 Okla. 295, 270 P. 564, this court held:
"Where plaintiffs in error have filed brief in a cause appealed to this court, and the authorities cited therein seem to support the proposition relied upon, and defendants have filed confession of error, the judgment of the trial court will be reversed."
The judgment and order of the trial court is therefore reversed, and the case remanded, with directions to vacate the order confirming sheriff's sale and enter an order directing a new sale under the judgment of foreclosure in said cause.